Exhibit 10.2


EP ENERGY CORPORATION
2014 OMNIBUS INCENTIVE PLAN


Notice of Restricted Stock Grant


You (the “Grantee”) have been granted the following award of restricted Class A
Common Stock of EP Energy Corporation (the “Company”), par value $0.01 per share
(the “Shares”), pursuant to the EP Energy Corporation 2014 Omnibus Incentive
Plan (the “Plan”):


Name of Grantee:
 
Number of Shares of Restricted Stock Granted:
 
Effective Date of Grant:
 
Restriction Period:
Subject to the terms of the Plan and the Restricted Stock Award Agreement
attached hereto, the Restriction Period shall lapse, and the Shares shall vest
and become free of the forfeiture and transfer restrictions contained in the
Restricted Stock Award Agreement on the date the Plan Administrator certifies
the results of the 2018 Scorecard for incentive purposes, with such Shares
vesting in an amount equal to the 2018 Scorecard achievement level percentage.


For example, if the Plan Administrator certifies a 2018 Scorecard achievement
level of 100% or above, then 100% of the Shares shall vest in full as of the
date of such certification. If the Plan Administrator certifies a 2018 Scorecard
achievement level of 75%, then 75% of the Shares shall vest in full as of such
date, with the remaining 25% of Shares forfeited.


For avoidance of doubt, any Shares that do not vest based upon the 2018
Scorecard achievement level shall be forfeited immediately.



If you disagree with any of the terms of this award or choose not to accept this
award, please contact the undersigned within 30 days of the Effective Date of
Grant. Otherwise, you will be deemed to have accepted this award under the terms
and conditions set forth in the Plan and the Restricted Stock Award Agreement,
which are incorporated herein by reference.


 
EP Energy Corporation
  












--------------------------------------------------------------------------------





EP ENERGY CORPORATION
2014 OMNIBUS INCENTIVE PLAN


Restricted Stock Award Agreement


SECTION 1.GRANT OF RESTRICTED STOCK


(a)    Restricted Stock. On the terms and conditions set forth in the Notice of
Restricted Stock Grant and this Restricted Stock Award Agreement (the
“Agreement”), the Company grants to the Grantee on the Effective Date of Grant
the Restricted Stock set forth in the Notice of Restricted Stock Grant.
(b)    Plan and Defined Terms. The Restricted Stock is granted pursuant to the
Plan. All terms, provisions, and conditions applicable to the Restricted Stock
set forth in the Plan and not set forth herein are hereby incorporated by
reference herein. To the extent any provision hereof is inconsistent with a
provision of the Plan, the provisions of the Plan will govern. All capitalized
terms that are used in the Notice of Restricted Stock Grant or this Agreement
and not otherwise defined therein or herein shall have the meanings ascribed to
them in the Plan.
SECTION 2.    FORFEITURE AND TRANSFER RESTRICTIONS
(a)    Termination of Employment or Service. Except as set forth in the Plan or
otherwise provided below, if the Grantee’s employment, as the case may be, is
terminated for any reason, the Grantee shall, for no consideration, forfeit to
the Company the Shares of Restricted Stock to the extent such Shares are subject
to a Restriction Period at the time of such termination.
(b)    Transfer Restrictions. Shares of Restricted Stock may not be sold,
assigned, pledged, exchanged, hypothecated or otherwise transferred, encumbered
or disposed of to the extent such Shares are subject to a Restriction Period.
(c)    Lapse of Restrictions. The Restriction Period shall lapse as to the
Restricted Stock in accordance with the Notice of Restricted Stock Grant.
Subject to the terms of the Plan and Section 4(a) hereof, upon lapse of the
Restriction Period, the Grantee shall own the Shares that are subject to this
Agreement free of all restrictions otherwise imposed by this Agreement.
SECTION 3.    BOOK ENTRY; DIVIDEND & VOTING RIGHTS
As soon as practicable following the grant of Restricted Stock, the Shares of
Restricted Stock shall be registered in the Grantee’s name in book-entry form.
Except for the transfer restrictions, and subject to such other restrictions, if
any, as determined by the Plan Administrator, the Participant shall have all
other rights of a holder of Shares, including the right to receive dividends
paid (whether in cash or property) with respect to the Restricted Stock and the
right to vote (or to execute proxies for voting) such Shares. Unless otherwise
determined by the Plan Administrator, if all or part of a dividend in respect of
the Restricted Stock is paid in Shares or any other security issued by the
Company, such Shares or other securities shall be held by the Company subject to
the same restrictions as the Restricted Stock in respect of which the dividend
was paid.
SECTION 4.    MISCELLANEOUS PROVISIONS







--------------------------------------------------------------------------------






(a)    Tax Withholding. Pursuant to Section 17.8 of the Plan, the Plan
Administrator shall have the power and right to deduct or withhold, or require
the Grantee to remit to the Company, an amount sufficient to satisfy any
federal, state and local taxes (including the Grantee’s FICA obligations)
required by law to be withheld with respect to this Award. Unless the Plan
Administrator in its sole discretion determines otherwise, the withholding
requirement shall be satisfied by having the Company withhold Shares having a
Fair Market Value equal to minimum statutory withholding (based on minimum
statutory withholding rates for federal and state tax purposes, including
payroll taxes) that could be imposed on the transaction.


(b)    Ratification of Actions. By accepting this Agreement, the Grantee and
each person claiming under or through the Grantee shall be conclusively deemed
to have indicated the Grantee’s acceptance and ratification of, and consent to,
any action taken under the Plan or this Agreement and Notice of Restricted Stock
Grant by the Company or the Plan Administrator.


(c)    Choice of Law. This Agreement and the Notice of Restricted Stock Grant
shall be governed by, and construed in accordance with, the laws of Texas,
without regard to any conflicts of law or choice of law rule or principle that
might otherwise cause the Agreement or Notice of Restricted Stock Grant to be
governed by or construed in accordance with the substantive law of another
jurisdiction.
(d)    Severability. In the event any provision of this Agreement shall be held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining provisions of this Agreement, and this Agreement shall be
construed and enforced as if such illegal or invalid provision had not been
included.
(e)    References to Plan. All references to the Plan shall be deemed references
to the Plan as may be amended from time to time.
(f)    Section 409A Compliance. This Award is not intended to constitute
“nonqualified deferred compensation” within the meaning of Section 409A of the
Code (together with any Department of Treasury regulations and other
interpretive guidance issued thereunder, including without limitation any such
regulations or other guidance that may be issued after the date hereof, “Section
409A”). However, notwithstanding any other provision of the Plan, the Notice of
Stock Option Grant or this Agreement, if at any time the Plan Administrator
determines that this Award (or any portion thereof) may be subject to Section
409A, the Plan Administrator shall have the right in its sole discretion
(without any obligation to do so or to indemnify Participant or any other person
for failure to do so) to adopt such amendments to the Plan, the Notice of Stock
Option Grant or this Agreement, or adopt other policies and procedures
(including amendments, policies and procedures with retroactive effect), or take
any other actions, as the Plan Administrator determines are necessary or
appropriate for this Award either to be exempt from the application of Section
409A or to comply with the requirements of Section 409A.




-2-

